Citation Nr: 0844975	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION
.  
The veteran had active duty service from January 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in July 2007.  He 
testified at a Board videoconference hearing in October 2008.  

In October 2008, the veteran reported that he had submitted a 
claim of entitlement to an increased rating for his post-
traumatic stress disorder.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will inform the veteran if any further action is required on 
his part.  


FINDINGS OF FACT

1.  The veteran did not participate in combat.  

2.  Hepatitis C was not present during active duty or for 
many years thereafter.

3.  There is no competent evidence linking currently existing 
hepatitis C to the veteran's active duty service.  




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for hepatitis C.  Specifically, the 
discussion in an April 2003 VCAA letter has informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and adjudicated by 
this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came subsequent to 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the April 2003 letter and was 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issue on appeal in a March 2006 letter.  To any extent 
that this notification is late, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the rating or effective date to be 
assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has not been afforded a VA 
examination.  The Board finds, however, that such an 
examination would not result in any probative evidence.  As 
the Board finds below, the veteran's accounts of his in-
service exposure to hepatitis C have no probative value and 
there is no other evidence of any possible transmission of 
the virus in the service treatment records or service 
personnel records.  Any opinion as to the etiology of the 
currently existing hepatitis C would be based on speculation 
only.  Service connection cannot be granted based on 
speculative evidence.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  The veteran testified in 
October 2008 that he had nothing further to submit in support 
of the claim.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Analysis

In January 2003, the veteran submitted a claim of entitlement 
to service connection for hepatitis C.  He reported that he 
had been informed by Dr. S.M.W. that it appeared to the 
physician that the disease had been present for approximately 
30 years.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that there is competent evidence documenting 
the current existence of hepatitis C.  A December 2002 letter 
from a private physician reveals the veteran had recently 
been diagnosed as having hepatitis C.  Other clinical records 
dated subsequent to 2002 also include diagnoses of hepatitis 
C.  

The Board finds that service connection is not warranted for 
hepatitis C as there is no competent evidence demonstrating 
that the currently existing hepatitis C was incurred in or 
aggravated by active duty.  The only evidence of record which 
indicates that the veteran had been exposed to hepatitis C 
during active duty is his own allegations and testimony.  The 
probative value of this evidence, however, is negated by the 
conflicting accounts provided by the veteran throughout the 
appeal period.  

The original evidence submitted by the veteran which includes 
an opinion regarding the etiology of the hepatitis C was 
received at VA in January 2003 along with his claim for 
service connection.  The evidence consisted of a December 
2002 letter from a private physician, S.M.W., who wrote that 
the veteran had hepatitis C.  The physician noted that the 
possible route of infection was most likely from transfusions 
the veteran received in the 1970's.  The Board notes that 
there is no evidence of record in the service treatment 
records indicating that the veteran had received a 
transfusion during active duty.  

In May 2003, the veteran wrote that his exposure to hepatitis 
C was unclear to himself and his physician.  He denied 
receiving transfusions, hemodialysis, and accidental exposure 
to blood by health care workers.  He denied using intravenous 
drugs and intranasal cocaine and also denied homosexual 
activity.  He denied direct percutaneous exposure to blood by 
tattooing, body piercing and acupuncture.  The veteran also 
wrote that he never shared toothbrushes or shaving razors.  

In May 2003 the claim was denied.  Thereafter, in his July 
2003 notice of disagreement, the veteran wrote that he shared 
toothbrushes and razors with fellow soldiers while stationed 
in Viet Nam.  He also reported that he was injured in January 
1971 when his left arm was sliced open by a hatchet.  He 
opined that he was exposed to hepatitis C as a result of this 
wound.  

In October 2003, a private physician, M.H.B., wrote that the 
veteran informed him that he did not do intravenous drugs and 
denied transfusions.  He had been married to one women for 30 
years.  The veteran informed the physician that he shared 
toothbrushes and razors while in Viet Nam.  He also reported 
that he had a confrontation which led to a hatchet wound and 
the veteran knew that he had open wounds that were exposed to 
his surroundings.  

In January 2004, the veteran's private physician, S.M.W., 
noted the veteran sustained a head wound which was documented 
in the service medical records as well as an arm laceration 
which was not documented in the records available to VA.  The 
veteran informed the physician that he had been hospitalized 
at "Long Bien" in Viet Nam for treatment of the injuries.  
The veteran did not recall if he received a transfusion 
during the admission but did recall that the conditions at 
the hospital were somewhat primitive when compared with the 
U.S.  With regard to a prior statement regarding 
transfusions, the veteran reported that he was not certain 
that he actually received a transfusion while at Mercy 
Hospital.  Based on this discussion, the physician opined 
that it was more likely than not that the veteran's hepatitis 
C exposure occurred at the time of his injuries and 
hospitalization in Viet Nam.  The physician wrote that he did 
not have records from the veteran's military service.  

In a statement which was received in February 2005, the 
veteran reported that he had acquired the records from his 
prior hemorrhoid surgery which showed that he did not receive 
any transfusions. These records are dated in the 1980's.  He 
reported that he was wounded in January 1971 when a hatchet 
was thrown at him, striking his left forearm and resulting in 
a severe laceration.  He wrote that he also had a concussion.  
He reported that his blood was exposed from both the head 
wound and the left forearm wound.  

In a September 2005 statement, the veteran alleged that he 
was attacked by Viet Cong soldiers resulting in injuries 
which had to be treated at "Long Bien" hospital.  

In November 2005, a VA psychiatrist wrote that the veteran 
had hepatitis C which was not related to drugs, alcohol, 
sexual activity or blood transfusions.  The psychiatrist 
opined that the etiology of the hepatitis C  was unknown but 
possibly related to the veteran's service in Vietnam.  

In July 2007, the veteran's private physician, S.M.W., wrote 
that the veteran had hepatitis C.  The author believed that 
the veteran's hepatitis C was more likely than not a result 
of injuries and hospitalization in Vietnam in 1971.  The 
physician noted that, in 1971, the veteran sustained a head 
injury and an arm laceration resulting in hospitalization.  
The veteran informed the author that he did not recall if he 
received a transfusion, but did recall that the conditions at 
the hospital were somewhat primitive compared to U.S. 
hospitals.  The author found that there was no other 
documented reason for the veteran to have contracted 
hepatitis C.  

The veteran testified at a local RO hearing in July 2007 that 
he was attacked by Viet Cong soldiers while dropping off 
civilian employees at their village.  He reported that he was 
pulled from his truck by the Viet Cong and they began to 
fight.  He testified that he did not know how the Viet Cong 
soldier he was fighting became bloodied but blood was 
everywhere.  He alleged that another soldier in the truck ran 
to get help while a third soldier in the cab was held hostage 
by someone holding a pistol to his head.  The veteran tried 
to run away.  He alleged that he thereafter was shot in the 
left arm.  When he got back to his truck, he cracked his head 
when he struck another soldier knocking the veteran 
unconscious.  The veteran testified that it took 26 years for 
hepatitis C to manifest itself.  He alleged that he lost a 
lot of blood as a result of the head wound.  

The veteran testified before the undersigned in October 2008 
that he did not have hepatitis prior to active duty.  He 
denied ever being an intravenous drug user and denied working 
in the medical field.  The veteran denied actually being in 
combat while in Vietnam.  He alleged that he came into 
contact with blood while in Vietnam but he did not perform 
any duties as a medic.  He testified that he shared razors 
and toothbrushes because nobody had enough of these items 
and, when someone ran out, they were shared.  He testified 
that he was attacked by Viet Cong soldiers while helping a 
soldier move a jeep.  While he was in the jeep, he was 
grabbed by a Viet Cong soldier and proceeded to fight with 
him.  The Viet Cong was bleeding all over the place and then 
shooting began.  The veteran was struck with a hatchet in the 
arm which left a scar.  When the veteran grabbed the tailgate 
of the truck to get in, the Viet Cong he was wrestling with 
hit the veteran in the back of the head resulting in a 
laceration.  He reported that he was knocked unconscious and 
woke up in the hospital.  He alleged that he was fighting an 
enemy combatant and the combatant got his blood all over the 
veteran.  The veteran denied being in any post-service 
fights.  

The above evidence indicates that the veteran originally 
denied sharing toothbrushes and razors while on active duty.  
Subsequent to the initial denial of the claim, he then wrote 
that he had shared toothbrushes and razors.  The Board can 
find not any reason why the veteran changed his self-reported 
history from the May 2003 statement to the July 2003 
statement other than due to his claim being denied.  Both the 
May 2003 statement and the July 2003 statement were written 
by the veteran so it cannot be argued that the veteran 
inadvertently denied sharing razors and toothbrushes in the 
May 2003 statement.  Subsequent to May 2003, the veteran 
consistently reported that he had had shared razors and 
toothbrushes.  However, these statements were made subsequent 
to the initial denial of service connection when there was 
the potential for pecuniary gain by the veteran.  As a result 
of these discrepancies, the Board finds that no probative 
value should be assigned to the veteran's allegations of 
sharing toothbrushes and razors while on active duty.  The 
Board further notes that there is no competent evidence of 
record which links the currently existing hepatitis C to the 
veteran's active duty service on the basis of the sharing of 
toothbrushes and razors.  

The other evidence of record from the veteran which links 
hepatitis C to active duty are his letters and statements 
which indicate that he was involved in a fight in January 
1971 resulting in injuries necessitating a period of 
hospitalization.  Based on this self-reported history, there 
are several medical opinions linking the hepatitis C to the 
reported injuries and hospitalization.  Significantly, these 
opinions are based solely on a self-reported history from the 
veteran.  The veteran's accounts of the January 1971 
incident, however, are inconsistent with each other and also 
with the objective evidence of record and, as a result, the 
Board finds that no probative value should be place on the 
veteran's accounts of his alleged fight.  

The veteran originally reported that he was attacked and 
received a hatchet wound and a head injury in January 1971.  
There was no report, however, of his being exposed to the 
blood of his attacker until several years later.  The 
statements from July 2003, October 2003, January 2004, and 
February 2005 do not indicate that the veteran had been 
exposed to his attacker's blood.  Subsequent testimony 
provided by the veteran in July 2007 and October 2008, 
however, indicates that the veteran was covered in his 
attacker's blood.  It is not apparent to the Board why there 
are these discrepancies in the description of the attack and 
exposure to another person's blood.  The veteran had not 
provided any indication why there was a discrepancy.  

There are discrepancies in the veteran's reports of what 
actually occurred during the attack in January 1971.  In May 
2003, he reported that his left arm was sliced open by a 
hatchet.  In October 2003, the veteran reported sustaining a 
hatchet wound.  In January 2004, he reported that he 
sustained both a left arm laceration and a head injury.  In 
February 2005, the veteran wrote that he received both a 
hatchet wound to the left forearm resulting in a severe 
laceration and also a concussion.  In July 2007, the veteran 
testified that he was shot in the left arm and also was 
knocked unconscious when he struck another soldier while 
attempting to get into his truck.  He alleged at this time 
that he lost a lot of blood as a result of the head wound.  
In October 2008, he testified that he was injured when he was 
struck by a hatchet in the left arm and that he was also 
knocked unconscious when the person he was fighting with 
struck him in the back of the head while he was trying to get 
back into his truck.  The veteran has not provided any reason 
for the difference in his descriptions of the alleged fight.  
One of these accounts is particularly glaring in that he 
testified he was shot in the left arm in the July 2007 
hearing.  All his other statements indicate that either he 
was cut or he was struck in the left arm with a hatchet.  

There are discrepancies between the veteran's accounts of the 
January 1971 incident and the objective evidence of record.  
The veteran has alleged that he was attacked by Viet Cong in 
January 1971.  However, objective evidence of record 
indicates that the veteran was attacked by either ARVN 
soldiers or civilians.  The service treatment records 
indicate that the veteran was attacked by civilians in 
January 1971 resulting in a laceration of the scalp and a 
fracture of the left fifth finger.  The laceration was 
described as small in one of the records.  Another record 
indicates that the veteran was beaten up by some Vietnamese 
and was questionably unconscious.  He sustained bruised ribs 
and abrasions of the left arm and head.  He was hospitalized 
for three days.  The admitting diagnoses were scalp 
laceration, cerebral concussion, fracture of the left fifth 
finger and multiple contusions.  He was observed for two days 
and then discharged to be followed as an outpatient.  In a 
March 1971 service personnel record, the veteran reported 
that he was attacked by 40 to 50 soldiers from Army of the 
Republic of Vietnam (ARVN) in January 1971.  ARVN soldiers 
were the allies of the U.S. in the Vietnam war.  They are not 
enemy combatants.  There is no evidence in the veteran's 
military records indicating that he was attacked by Viet Cong 
soldiers.  This finding is supported by the fact that the 
veteran did not receive a Purple Heart medal as a result of 
his injuries.  

The Board finds that the veteran did not participate in 
combat.  His military occupational specialty was a movement 
control specialist which is not a combat specialty.  He did 
not receive any awards or decorations indicative of 
participation in combat.  The most recent evidence of record 
in the form of the veteran's testimony before the undersigned 
indicates that he denied being in combat.  

The actual injuries described in the service treatment 
records do not support the veteran's accounts.  They do not 
indicate that he was bleeding excessively from any of his 
wounds.  One of the records describes the head wound as a 
small laceration.  Neither do the records indicate in any way 
that the veteran was covered in his assailant's blood as a 
result of the attack.  The service treatment records do not 
document that the veteran received any in-service 
transfusions and the actual injuries for which the veteran 
was hospitalized would not warrant a transfusion.  There was 
no report of excessive blood loss or even significant blood 
loss.  

There is other evidence of record which indicates that the 
veteran has provided conflicting accounts of his military 
service.  A VA clinical record dated in March 2005 includes 
the annotation that the veteran saw combat in Vietnam and was 
reportedly wounded in combat.  However, in October 2008, the 
veteran testified before the undersigned that, while he was 
in a combat area, he was never actually in combat.  

Based on the above conflicting accounts between the veteran's 
own descriptions of the events of January 1971 and also the 
conflicts with the objective evidence of record, the Board 
finds that no probative evidence should be afforded the 
veteran's reports of being exposed to blood from an enemy 
combatant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran);  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); 
Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 
1987) (impeachment by testimony that was inconsistent with 
prior written statements).

The Board finds that there is no competent evidence of record 
of the presence of hepatitis C during active duty.  The 
service treatment records are silent as to a diagnosis of or 
treatment for hepatitis C.  The first competent evidence of 
record of the disability is dated many years after the 
veteran's discharge.  

The evidence of record from health care professionals which 
links the currently existing hepatitis C to the veteran's 
active duty service is based exclusively on his 


self-reported history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Additionally, post service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).

The Board notes that some of the evidence from health care 
professionals which attempts to link the currently existing 
hepatitis C to the veteran's active duty service is not 
supported by any reasons or bases.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). 

The Board finds that there is no competent evidence of record 
linking the currently existing hepatitis C to the veteran's 
active duty service.  As noted above, the medical evidence 
linking the currently existing hepatitis C to active duty is 
based on the veteran's self-reported history which is not 
supported by any other evidence of record and the Board has 
found reason to find no probative value should be placed on 
the veteran's self-reported history due to inconsistencies 
between the veteran's own accounts of events during active 
duty service as well as inconsistencies between the veteran's 
accounts and the objective evidence of record in the service 
treatment records and service personnel records.  

The only other evidence of record which indicates that the 
veteran currently has hepatitis C as a result of his active 
duty service is the veteran's own allegations and testimony.  
As a lay person, however, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the etiology of the hepatitis 
C is without probative value. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
hepatitis C.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for hepatitis C denied.  


REMAND

The veteran has claimed entitlement to TDIU.  At the hearing 
conducted before the undersigned in October 2008, the veteran 
reported that he had submitted a claim for an increased 
rating for his service connected post-traumatic stress 
disorder (PTSD) on the day of the hearing.  The Board finds 
that the claim of entitlement to TDIU is inextricably 
intertwined with the increased rating claim for the PTSD 
inasmuch as a grant of an increased rating could effect the 
outcome of his TDIU claim.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996). Kellar v. Brown, 6 Vet. App. 157 (1994); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
further consideration of this claim must be deferred to avoid 
piecemeal adjudication.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

The veteran has not been afforded a VA examination to 
determine if his service-connected disabilities are 
productive of unemployability.  The most recent VA 
examinations were conducted in August 2006.  While the August 
2006 VA PTSD examination provided some evidence regarding the 
effect that the PTSD had on the veteran's employability, the 
August 2006 VA examinations for diabetes mellitus 


and peripheral neuropathy did not provide any evidence 
regarding the effect that these service-connected 
disabilities have on the veteran's employability.  The Board 
therefore concludes that more current examinations addressing 
the impact of the veteran's service-connected disabilities on 
his employability are warranted.  See Weggenmann v. Brown, 5 
Vet. App. 281  (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of his service-connected 
disabilities since 2006.  After securing 
any necessary releases, obtain those 
records which have not already been 
associated with the claims file.

2.  After all available records and/or 
responses are associated with the claims 
file, schedule the veteran for 
examinations, by appropriately qualified 
health care professionals, to determine 
whether the veteran is unemployable as a 
result of his service-connected 
disability(ies).  The veteran's claim 
file must be made available to each 
examiner for review of pertinent evidence 
therein in connection with the 
examination, and the examiner is to 
indicate in the report whether the claims 
file was reviewed.

The examination reports should set forth 
all objective findings regarding the 
veteran's service-connected 
disability(ies).  Then, the examiners 
should provide an opinion as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's service-connected 
disabilities, either singularly or 
together, renders him unable to secure or 
follow a substantially gainful 
occupation.

If any examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
the report. 

3.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the claims of 
entitlement to an increased rating for 
PTSD and entitlement to TDIU.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


